FILED

Environmental Court cf Vermont
State cf Vermont

JUL l 2[][]8
::_-=:=::::==::';:=::::__,:::===::'_-=::::=:=::::=::::::::=:::“_-:::::=:;::'_-:vEWONT
ENTRY REGARDING MOTION
Sheldrick Building Permit Docket NO. 185-9-07 Vtec
Project: Sheldrick WorkShOp/Garage
Applicant: Donald & Heidi Sheldrick

Municipal ZBA Appeal from ZA

Title: Motion for Reconsideracion, NO. 6

Filed: June 10, 2008

Filed By: Paradis, Vincent A., Attorney for:
Appellant Stuart M, Bennect
Appellant Patti Naritomi

Response filed en 06/26/08 by Appellee Donald SheldrickAppellee Heidi Sheldrick

Opposition
C\¢!.v\.'.¢a ;-- ?1¥"_;

SJ`hw`-gl *. ,».__ Qo.(\r _

Appcllants Stuait Bennett and Patti Naritomi recently moved for this Court to reconsider
its Deeision on l’endt`npT Motions for Summary Judgment, dated May 30, 2008 (“Decision"). in
this motion, Appcllants requested that the Court specifically resolve whether Appellants would
be entitled to present evidence at trial relatingr to the usc of the entire accessory structure to
conduct a home occupation, whether the proposed home occupation is a customary use for tlic
parties’ neighborhood and whether the proposed home occupation use will have an undue
adverse effect on the character oi` their neighborhood Appellcc-Applicants, Donald and Heidi
Sheldrick, opposed the motion.

__ Granted _L_ Denied ali Other_

On the first point, Appcllants contend that they should bc entitled to present evidence that
Applicants intend to usc the entire accessory structure to conduct the home occupation use. i'\s
./-`tppellee-Applicants do not dispute this fact, Appellants` request appears unnecessary in
essence, Appellants are seeking to submit evidence to prove an undisputed i`act. Thus: the
evidence on this issue may be stipulated and need not consume trial time. That aspect of
Appellants" motion is therefore DE-NIED.

Appellants’ implied suggestion that the applicable pro\-'isions of Zonin§':J Reg_ulations
§4.ll(A)(l) prohibits horne occupations that use more than a minor portion of an accessory
structure is not supported by the plain wording of that chulation. Following, our canons of
statutory construction,l the plain language of§ 4.1 l(A)(l) reveals that a home occupation must
occur within either a minor portion of the applicant`s dwelling or within an accessory structure
Bccause the term “minor portion” is modifying only the term “dvt-“elling structure,” it does not
limit the home occupation usc of an accessory structure This interpretation is supported by two
additional facts that appear obvious to the Court: accessory structures intended for a home
occupation use must be ‘“clearly...subordinate to the principle structure,’12 a disputed fact
reserved for trial. Second, the interpretation Appellants put forth for § 4.11(/-\_)(1) would require
a residential use of a major portion of every accessory structure, a conclusion not yet witnessed
by this Court. Thus_. we conclude that Zoning Regulations §4.11(A)(l) allows accessory
structures to be wholly used for a horne occupation

 

l Scc iamcs _\_Zt;. Murdoch and Alice Murdoc_h v. Town of Shclburne, 200? VT 93` "} 5.
3 Zoning chulations §§ 3.6(A]t\2); l(l_§

 

 

Jtn’y i, 3008 Ennj‘ ()rtfer in o,.e!drt'ck Hut`iu':`rig tierme Dor‘kei' No. ld.i-Q-t).? I'it't`, et tu'. (!’ugt.> 3 ri,t"j_;

On their second reconsideration point. Appellants contend that they should he entitled to
present evidence that the proposed home occupation is not custoi'nary in residential areas in
Vermont and that it will have an undue adverse effect upon the character ot` their neighborhood
ln our May 30“’ Dccision, we concluded as a matter of law that a workshop or garage structure is
customarily incidental to residences in Verniont in general and this neighborhood in particular
We did not intend to restrict Appellants’ ability to present evidence at trial to contradict
Appcllcc-Applicants’ assertions that their proposed usc of the structure is within their
neighborhoods character. ln f`act, that is the nature of the determinations that must be made
under Zoning Regulations § 3.12. The distinction we drew in our Decision was that while the
workshop structure is eustomary, the § of that structure is certainly a disputed fact to he
decided at trial. Thus, Appcllee-Applicants must show compliance with the performance
standards of § 3.12 in order to demonstrate that their proposed home occupation use should be
allowed Appellants can necessarily present evidence to dispute Applicants` evidence
concerning the character of their proposed home occupation use and its relation to their
neighborhood

d_..--

/'

 

 

t/
\\ 0\-'\0/> g